Citation Nr: 0709766	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an initial compensable evaluation for 
degenerative joint disease, lumbar spine, at L3-L4 and L5-S1 
with herniated nucleus pulposus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from November 1983 to 
December 2003.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to an initial compensable evaluation 
for degenerative joint disease, lumbar spine, at L3-L4 and 
L5-S1 with herniated nucleus pulposus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent evidence of current left knee 
disability.  In-service pathology was acute and transitory 
without evidence of continuing pathology post-service.


CONCLUSION OF LAW

A chronic left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter, however, did not inform the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  The 
Board finds that the veteran has not been prejudiced by such 
for two reasons.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  First, the RO awarded him service connection for the 
low back disability and assigned a noncompensable evaluation, 
effective the day following his discharge from service.  
Thus, the veteran is aware that a disability evaluation and 
effective date are assigned once service connection is 
awarded.  Second, as to this particular claim, since the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
left knee disability, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  For example, it has obtained the 
service medical records.  VA also provided the veteran with 
an examination in connection with this claim.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that he developed a chronic left knee 
disability while in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for left knee disability.  
The service medical records show that the veteran complained 
of left knee pain on several occasions.  An April 1985 x-ray 
of the left knee shows no abnormality.  An October 1995 x-ray 
of the left knee was "negative."  In April 2002, the 
veteran was seen for left knee pain with symptoms of 
sciatica, which he stated had been occurring for 
approximately one year with running.  The examiner stated 
there was no clubbing, cyanosis, or edema.  Straight leg 
raising was negative, and the veteran had full range of 
motion.  The assessment was "Questionable sciatica."  

The veteran underwent a VA examination in August 2003.  
There, the veteran reported that he had about four episodes 
of pain in his left knee from 1985 through the prior year.  
He stated that it would give out while doing impact exercise 
and then clear up without any symptoms.  He denied any 
swelling, locking, or instability.  The examiner noted the 
veteran's gait and stance were normal.  The veteran was able 
to hop on his left leg without difficulty.  Examination of 
the left knee demonstrated no abnormalities on inspection or 
palpation.  The veteran had range of motion from 0 to 
140 degrees (which is full range of motion) with negative 
drawer sign and McMurray test.  The examiner stated the range 
of motion of the left knee was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-rays of the left knee were normal.  The 
examiner concluded there was no clear pathology relate to the 
left knee to render a diagnosis.  

In a November 2003 report of medical examination, the 
examiner noted that examination of the lower extremities was 
abnormal, but only listed a right knee disability (for which 
the veteran is service connected).  In the report of medical 
history completed at that time, again, there was no mention 
of a left knee disability.  

Here, there is a lack of competent evidence that the veteran 
has a disability involving the left knee.  Without competent 
evidence of a current diagnosis of a left knee disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  While the veteran had stated that he developed a 
chronic left knee disability in service, he is not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or opinion as 
to the origins of a specific disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The service medical 
records support his allegation of having reported left knee 
pain while in service; however, they do not support a finding 
that he developed a chronic left knee disability during 
service.  There is no competent evidence in the record to 
refute the medical findings of no current disability.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for left knee disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for left knee disability is denied.


REMAND

In February 2005, the Board received additional evidence from 
the veteran showing regarding his low back disability.  He 
did not provide a waiver of initial consideration of this 
evidence by the agency of original jurisdiction.  Thus, the 
Board may not consider this evidence in the first instance.  
See 38 C.F.R. § 20.1304(c) (2006).

The additional evidence relates to treatment the veteran 
received for low back pain in 2004 and 2005.  The last time 
the veteran was examined for the service-connected low back 
disability was in August 2003.  The Board finds that a more 
recent examination is necessary to determine the current 
level of the service-connected disability, particularly in 
light of the fact that the veteran has sought treatment for 
low back pain following the August 2003 examination.  It is 
also noted that when examined in November 2003, low back pain 
was noted.  Additionally, there may be outstanding records 
related to treatment for the low back disability that should 
be associated with the claims file.  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The RO/AMC should assist the veteran 
in obtaining any outstanding treatment 
records related to the service-connected 
low back disability.  The veteran may 
submit those records himself.  If he has 
had no treatment since 2003, he can so 
indicate so as to speed the matter along 
to the next step.

2.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the current level of severity of the 
service-connected degenerative joint 
disease, lumbar spine, at L3-L4 and L5-S1 
with herniated nucleus pulposus.  All 
required tests, including range of motion 
testing, should be performed, and all 
findings should be reported as to any 
back pathology.  The claims file, and any 
records obtained pursuant to paragraph 1 
above should be available for the 
examiner to review prior to the 
examination.

3.  The matter should then be 
readjudicated based on the evidence on 
file.  If the benefit sought on appeal 
remains denied, furnish the veteran and 
his representative with a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


